Title: To Thomas Jefferson from Thomas Appleton, 22 June 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Thomas Jefferson of Monticello, to Th: Appleton of Leghorn—Dr1825DollarsJuneTo 10 corinthian capitels of 324/10 inches diminished diameter @ Dollrs 550 each.5500.—To 2 half do for pilasters @ 290. each580.—T.J6080.—38 @ 61–Charges—To 24 cases @ Dollars 4.50 each108.—To custom house duties @ 50 each12.—To p’d detention of the vessel from Carrara 10 days, as the American vessel was in quarantine, to avoid a much greater expenses in Landing & extra duties at 3 Dollrs ⅌ day30.—To p’d freight from Carrara of the bases, omitted in account of May£200.—To p’d on 31 cases by Ship Carolina omitted in accots of May, Coll’d signing money to American Captns @ £131.—To do on the above 24 cases £124.—£255 are40.27—Dollars.—6270.27—Leghorn
                            22 June 1825
                        E.E.Th: AppletonDrThomas Jefferson of Monticello, in account Current with Thomas Appleton of LeghornCr1825DollarsCts1825DollrsCtsJuneTo amount of  ten whole & two half Capitels argeeably to within account6,270.27—MayBy balance due you, as ⅌ account Current remitted in may, by Ship Caroline2875.50.—By a bill of excha remitted to S. Williams. London for £675–Sterling; but as the amount is not yet receiv’d by me, I cannot precisely credit the sum, but which I presume, will be about—3000–Dollars
                            Leghorn
                            22 June 1825
                        E.E.Th: Appleton